DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 20 are objected to because of the following informalities: utilizing the term “when” instead of the phrase “in a case” simplifies the claim language.
Claim 2 is objected to because of the following informalities:  “…the plurality of scan lines line…”.  Appropriate correction is required.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: photoacoustic wave generation unit in claims 1 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents
Act as being directed to or encompassing a human organism. See also Animals - Patentability,
1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding Claims 1 and 20, the limitation recitation of “…insertable into a subject…”, implies the human subject is part of the invention. Thus, claims 1 and 20 and their dependent claims are rejected under U.S.C. 101. Suggested claim language to overcome the rejection is “…configured to be insertable into a subject…”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 and 20 the photoacoustic wave generation unit connection with the processor transmission control of the beams and light source is unclear the connection. It is unclear if the photoacoustic wave in the transmission stage utilizes the photoacoustic wave generation unit. 
	Regarding Claim 14, it is unclear the conditions of the intended pre-scan is to be obtained, with respect to claim 9 and if the insertion device is to be in the scan or not. It is unclear what image analysis is intended to be performed on the pre-scan in connection to claim 9 as the image analysis is directed towards the insertion device which is not disclosed in claim 14. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa (U.S. 20150297092, October 22, 2015)(hereinafter, “Irisawa”) in view of O’Connor (U.S. 20120197132, August 2, 2012)(hereinafter, “O’Connor”).
Regarding Claim 1, Irisawa teaches: An ultrasound diagnostic apparatus (Fig. 1, [0074]) comprising: a probe having an array transducer (Fig. 1, element 11, ultrasonic probe, [0074]); an insertion device insertable into a subject (Fig. 1, element 15, puncture needle, [0075]) and having a photoacoustic wave generation unit (“The inner wall of the puncture needle 15 itself or a member provided on the inner wall forms a photoacoustic wave generating portion that absorbs light and generates photoacoustic waves.” [0077]);
a light source that irradiates the photoacoustic wave generation unit of the insertion device with light to generate a photoacoustic wave from the photoacoustic wave generation unit (“The light emitting portion 153 emits at least a part of the light, which is guided by, for example, the light guide member 152, toward an inner wall of the hollow needle. The inner wall of the puncture needle 15 itself or a member provided on the inner wall forms a photoacoustic wave generating portion that absorbs light and generates photoacoustic waves.” [0077]; “FIG. 3 illustrates a configuration example of the laser unit 13. The laser unit 13 includes a laser rod 51, a flash lamp 52, mirrors 53 and 54, and a Q-switch 55. The laser rod 51 is a laser medium. For example, alexandrite crystal can be used as the laser rod 51. The flash lamp 52 is an excitation light source, and irradiates the laser rod 51 with excitation light. The excitation light source is not limited to the flash lamp 52, and light sources other than the flash lamp 52 may be used as the excitation light source.” [0085]); “The puncture needle 15a includes a light absorbent member 154 that is provided at a position to which light emitted from the light emitting portion of a light guide member 152 is applied. The light absorbent member 154 is provided in the vicinity of the tip of the puncture needle 15a on the inner wall of a puncture needle body 151, and absorbs light emitted from the light emitting portion and generates photoacoustic waves.” [0102]);
and a processor, wherein the processor is configured to transmit respective ultrasound beams from the array transducer to the subject along a plurality of scan lines, convert ultrasound reception signals obtained from the array transducer in response to receipt of ultrasound echoes from the subject into an image to generate an ultrasound image of the subject (“The control part 28 sends an ultrasonic wave transmission trigger signal, which instructs the transmission control circuit 29 to transmit ultrasonic waves, to the transmission control circuit 29 in order to acquire the ultrasound image. When receiving the ultrasonic wave transmission trigger signal, the transmission control circuit 29 causes ultrasonic waves to be transmitted from the probe 11. The control part 28 sends a sampling trigger signal to the AD conversion part 22 in accordance with an ultrasonic wave transmission timing, and starts the sampling of the reflected ultrasonic waves.” [0084]), 
control transmission of the ultrasound beams and the light source so that the photoacoustic wave is received by the array transducer each time the array transducer receives an ultrasound echo along a predetermined number of scan lines (“The control part 28 controls the respective parts of the ultrasonic unit 12. The control part 28 sends a trigger signal to, for example, the laser unit 13 and causes laser light to be emitted from the laser unit 13. Further, the control part 28 sends a sampling trigger signal to the AD conversion part 22 in accordance with the irradiation of laser light, and controls the sampling start timing of the photoacoustic waves.” [0083]; “The control part 28 sends an ultrasonic trigger signal to the transmission control circuit 29. The transmission control circuit 29 causes ultrasonic waves to be transmitted from the probe 11 in response to the ultrasonic trigger signal (A5). The probe 11 detects reflected ultrasonic waves after transmitting the ultrasonic waves (Step A6). Meanwhile, ultrasonic waves may be transmitted and received at positions separate from each other.” [0097]), 
detect an insertion depth of the insertion device on the basis of a photoacoustic wave reception signal obtained by the array transducer (“The puncture needle 15 is inserted into the subject to a depth of, for example, 50 mm from the surface of the subject. Light is applied to the tip portion of the puncture needle from the light emitting portion that is provided in the vicinity of the tip of the puncture needle 15, so that a photoacoustic wave is generated at the tip portion of the puncture needle 15. Accordingly, it is possible to confirm the position of the tip of the puncture needle 15 in the photoacoustic image.” [0091] Figs. 5-6, [0095-0099]),
Irisawa does not teach: and provide a notification to a user in a case where the insertion depth of the insertion device is deeper than a determined depth.
O’Connor in the field of ultrasound imaging systems teaches: “The output devices can be used to present various information to the user such as information related to a located vein, the information about the vein ( depth, diameter, etc.) a request for authorization to perform a procedure, a warning that the needle 118 is nearing or punctured a wall of the vein, the needle 118 exits the imaging field, or otherwise may need the attention of the user, etc.” [0035].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Irisawa to provide a notification to a user the insertion of the needle is deeper than desired as taught in O’Connor to ensure the needle does not go through one side or the other of the target area or cause damage or enter surrounding anatomy undesired. 
Regarding Claim 3, the combination of references Irisawa and O’Connor substantially teach the claim limitations as noted above.  
Irisawa teaches: wherein the processor is configured to control the transmission of the ultrasound beams and the light source so that the photoacoustic wave is received by the array transducer each time reception of ultrasound echoes along the plurality of scan lines is performed (“The probe 11 detects photoacoustic waves that are generated in the subject due to the irradiation of laser light (Step A3). The AD conversion part 22 receives the detection signals of the photoacoustic waves through the receiving circuit 21, samples the detection signals of the photoacoustic waves, and stores the detection signals of the photoacoustic waves in the receiving memory 23. The data separation part 24 transmits the detection signals of the photoacoustic waves, which are stored in the receiving memory 23, to the photoacoustic image generating part 25. The photoacoustic image generating part 25 generates a photoacoustic image on the basis of the detection signals of the photoacoustic waves (Step A4). The control part 28 controls the respective parts of the ultrasonic unit 12. The control part 28 sends a trigger signal to, for example, the laser unit 13 and causes laser light to be emitted from the laser unit 13. Further, the control part 28 sends a sampling trigger signal to the AD conversion part 22 in accordance with the irradiation of laser light, and controls the sampling start timing of the photoacoustic waves.” [0083]; “The control part 28 sends an ultrasonic trigger signal to the transmission control circuit 29. The transmission control circuit 29 causes ultrasonic waves to be transmitted from the probe 11 in response to the ultrasonic trigger signal (A5). The probe 11 detects reflected ultrasonic waves after transmitting the ultrasonic waves (Step A6). Meanwhile, ultrasonic waves may be transmitted and received at positions separate from each other.” [0096-0097]).
Regarding Claim 16, the combination of references Irisawa and O’Connor substantially teach the claim limitations as noted above.
Irisawa teaches: further comprising a display that displays the ultrasound image (“A composite image is displayed on image display part 14 such as a display. The photoacoustic image and the ultrasound image can be displayed side by side on the image display part 14 without combining images, or the photoacoustic image and the ultrasound image can also be switched.” [0082]),
Irisawa does not teach: wherein the processor is configured to provide the notification to the user by providing a warning display on the display.
O’Connor in the field of ultrasound imaging systems teaches: “The output devices can be used to present various information to the user such as information related to a located vein, the information about the vein ( depth, diameter, etc.) a request for authorization to perform a procedure, a warning that the needle 118 is nearing or punctured a wall of the vein, the needle 118 exits the imaging field, or otherwise may need the attention of the user, etc.” [0035].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Irisawa to provide a notification by providing a warning display on the display as taught in O’Connor to ensure the needle does not go through one side or the other of the target area or cause damage or enter surrounding anatomy undesired. 
Regarding Claim 19, the combination of references Irisawa and O’Connor substantially teach the claim limitations as noted above.
Irisawa teaches: wherein the insertion device is a puncture needle, a catheter, or forceps (Fig. 1, element 15, puncture needle, [0075]).
Regarding Claim 20, Irisawa teaches:A method for controlling an ultrasound diagnostic apparatus, comprising: transmitting and receiving respective ultrasound beams to and from a subject along a plurality of scan lines (“The control part 28 sends an ultrasonic wave transmission trigger signal, which instructs the transmission control circuit 29 to transmit ultrasonic waves, to the transmission control circuit 29 in order to acquire the ultrasound image. When receiving the ultrasonic wave transmission trigger signal, the transmission control circuit 29 causes ultrasonic waves to be transmitted from the probe 11. The control part 28 sends a sampling trigger signal to the AD conversion part 22 in accordance with an ultrasonic wave transmission timing, and starts the sampling of the reflected ultrasonic waves.” [0084]);
emitting light to an insertion device insertable into the subject and having a photoacoustic wave generation unit (Fig. 1, element 15, puncture needle, [0075]; “The inner wall of the puncture needle 15 itself or a member provided on the inner wall forms a photoacoustic wave generating portion that absorbs light and generates photoacoustic waves.” [0077]);
receiving a photoacoustic wave generated from the photoacoustic wave generation unit in response to the photoacoustic wave generation unit being irradiated with the emitted light (“The light emitting portion 153 emits at least a part of the light, which is guided by, for example, the light guide member 152, toward an inner wall of the hollow needle. The inner wall of the puncture needle 15 itself or a member provided on the inner wall forms a photoacoustic wave generating portion that absorbs light and generates photoacoustic waves.” [0077]; “FIG. 3 illustrates a configuration example of the laser unit 13. The laser unit 13 includes a laser rod 51, a flash lamp 52, mirrors 53 and 54, and a Q-switch 55. The laser rod 51 is a laser medium. For example, alexandrite crystal can be used as the laser rod 51. The flash lamp 52 is an excitation light source, and irradiates the laser rod 51 with excitation light. The excitation light source is not limited to the flash lamp 52, and light sources other than the flash lamp 52 may be used as the excitation light source.” [0085]); “The puncture needle 15a includes a light absorbent member 154 that is provided at a position to which light emitted from the light emitting portion of a light guide member 152 is applied. The light absorbent member 154 is provided in the vicinity of the tip of the puncture needle 15a on the inner wall of a puncture needle body 151, and absorbs light emitted from the light emitting portion and generates photoacoustic waves.” [0102];
controlling transmission and reception of the ultrasound beams, emission of light to the insertion device, and reception of the photoacoustic wave so that the photoacoustic wave is received each time an ultrasound echo is received along a predetermined number of scan lines (“The control part 28 controls the respective parts of the ultrasonic unit 12. The control part 28 sends a trigger signal to, for example, the laser unit 13 and causes laser light to be emitted from the laser unit 13. Further, the control part 28 sends a sampling trigger signal to the AD conversion part 22 in accordance with the irradiation of laser light, and controls the sampling start timing of the photoacoustic waves.” [0083]; “The control part 28 sends an ultrasonic trigger signal to the transmission control circuit 29. The transmission control circuit 29 causes ultrasonic waves to be transmitted from the probe 11 in response to the ultrasonic trigger signal (A5). The probe 11 detects reflected ultrasonic waves after transmitting the ultrasonic waves (Step A6). Meanwhile, ultrasonic waves may be transmitted and received at positions separate from each other.” [0097]),
detecting an insertion depth of the insertion device on the basis of a signal of the photoacoustic wave that is received (“The puncture needle 15 is inserted into the subject to a depth of, for example, 50 mm from the surface of the subject. Light is applied to the tip portion of the puncture needle from the light emitting portion that is provided in the vicinity of the tip of the puncture needle 15, so that a photoacoustic wave is generated at the tip portion of the puncture needle 15. Accordingly, it is possible to confirm the position of the tip of the puncture needle 15 in the photoacoustic image.” [0091] Figs. 5-6, [0095-0099])
Irisawa does not teach: and providing a notification to a user in a case where the detected insertion depth of the insertion device is deeper than a determined depth.
O’Connor in the field of ultrasound imaging systems teaches: “The output devices can be used to present various information to the user such as information related to a located vein, the information about the vein ( depth, diameter, etc.) a request for authorization to perform a procedure, a warning that the needle 118 is nearing or punctured a wall of the vein, the needle 118 exits the imaging field, or otherwise may need the attention of the user, etc.” [0035].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Irisawa to provide a notification to a user the insertion of the needle is deeper than desired as taught in O’Connor to ensure the needle does not go through one side or the other of the target area or cause damage or enter surrounding anatomy undesired. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Irisawa, O’Connor and Irisawa (U.S. 20160331242, EFD July 26, 2016)(hereinafter, Irisawa2).
Regarding Claim 2, the combination of references Irisawa and O’Connor substantially teach the claim limitations as noted above. 
With regards to limitation: wherein the processor is configured to control the transmission of the ultrasound beams and the light source so that the photoacoustic wave is received by the array transducer each time reception of an ultrasound echo along a single scan of the plurality of scan lines line is performed, Irisawa teaches: “The probe 11 detects photoacoustic waves that are generated in the subject due to the irradiation of laser light (Step A3). The AD conversion part 22 receives the detection signals of the photoacoustic waves through the receiving circuit 21, samples the detection signals of the photoacoustic waves, and stores the detection signals of the photoacoustic waves in the receiving memory 23. The data separation part 24 transmits the detection signals of the photoacoustic waves, which are stored in the receiving memory 23, to the photoacoustic image generating part 25. The photoacoustic image generating part 25 generates a photoacoustic image on the basis of the detection signals of the photoacoustic waves (Step A4). The control part 28 controls the respective parts of the ultrasonic unit 12. The control part 28 sends a trigger signal to, for example, the laser unit 13 and causes laser light to be emitted from the laser unit 13. Further, the control part 28 sends a sampling trigger signal to the AD conversion part 22 in accordance with the irradiation of laser light, and controls the sampling start timing of the photoacoustic waves.” [0083]; “The control part 28 sends an ultrasonic trigger signal to the transmission control circuit 29. The transmission control circuit 29 causes ultrasonic waves to be transmitted from the probe 11 in response to the ultrasonic trigger signal (A5). The probe 11 detects reflected ultrasonic waves after transmitting the ultrasonic waves (Step A6). Meanwhile, ultrasonic waves may be transmitted and received at positions separate from each other.” [0096-0097].
Irisawa is silent with regards to a single scan of the plurality of scan lines.
Irisawa2 in the field of ultrasound systems teaches: “Returning to FIG. 1, the probe 11 is an acoustic wave detection unit, and has, for example, a plurality of ultrasound transducers arranged in a one-dimensional manner. The probe 11 detects a photoacoustic wave generated from the light absorption member 157 (see FIG. 3) after the puncture needle 15 is punctured into the subject. The probe 11 performs transmission of an acoustic wave (ultrasonic wave) to the subject and reception of a reflected acoustic wave (reflected ultrasonic wave) to the transmitted ultrasonic wave, in addition to the detection of the photoacoustic wave. The probe 11 is provided with a posture detection unit 33. For example, an acceleration sensor, an angular velocity sensor, or a gravitational acceleration sensor is used as the posture detection unit 33. The posture detection unit 33 detects the angle of the probe 11 with respect to a reference direction at the time of detecting a photoacoustic wave.” [0045]; “The mode setting unit 30 sets an operation mode of the ultrasound unit 12. The operation mode includes a peak search mode for detecting a photoacoustic wave in a plurality of postures while changing the posture of the probe 11 and a normal mode for performing normal display of a photoacoustic image. When the operation mode is the peak search mode, while the user is changing the postures of the probe 11, the control unit 28 causes light emission and detection of a photoacoustic wave to be carried out multiple times. The photoacoustic image generation unit 25 generates a plurality of photoacoustic images based on the detection signals of the photoacoustic waves detected in a plurality of postures. The peak specification unit 31 specifies a photoacoustic image with the strongest detection signal of the detected photoacoustic wave among a plurality of generated photoacoustic images. The peak specification unit 31 stores the angle of the probe 11 at the time of detecting the photoacoustic waves of the generation source of the specified photoacoustic image with the strongest detection signal of the detected photoacoustic wave.” [0052].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Irisawa such that the array transducer each time a reception of an ultrasound echo along a single scan of the plurality of scan lines is performed as taught in Irisawa2 to identify the photoacoustic image strongest detection signal of the wave where the puncture needle is inserted (Irisawa2, [0090]).

Claims 4 and 6-10 is rejected under 35 U.S.C. 103 as being unpatentable over Irisawa, O’Connor and Lee et. al. (U.S. 20170090675, EFD December 12, 2016)(hereinafter, “Lee”).
Regarding Claim 4, the combination of references Irisawa and O’Connor substantially teach the claim limitations as noted above.
Irisawa is silent with regards to: wherein the processor is configured to set the determined depth.
Lee in the field of ultrasound systems teaches: “The user input unit 120 may include, but is not limited thereto, a 2D button, a color button, a PW button, an M button, a SonoView button (i.e., a button for checking pre-stored images), a More button, a Meas. button (i.e., a measure button), an Annotation button, a Biopsy button (i.e., a button for guiding an insertion position for a needle), a Depth button, a Focus button, a Gain button, a Freq. button (i.e., frequency button), or the like as the GUI.” [0148].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Irisawa an interface which the user performs an input operation, wherein the processor is configured to set, as the determined depth, a depth input by the user through the interface as taught in Lee for depth parameter adjustment and control.
Regarding Claim 6, the combination of references Irisawa and O’Connor substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the processor is configured to set the determined depth, is substantially similar in scope with corresponding limitation recited in Claim 4 and is therefore, rejected under the same rationale.
Regarding Claim 7, the combination of references Irisawa, O’Connor and Lee substantially teach the claim limitations as noted above.
Irisawa does not explicitly teach: further comprising an interface through which the user performs an input operation, wherein the processor is configured to set, as the determined depth, a depth input by the user through the interface.
Lee in the field of ultrasound systems teaches: “The user input unit 120 may include, but is not limited thereto, a 2D button, a color button, a PW button, an M button, a SonoView button (i.e., a button for checking pre-stored images), a More button, a Meas. button (i.e., a measure button), an Annotation button, a Biopsy button (i.e., a button for guiding an insertion position for a needle), a Depth button, a Focus button, a Gain button, a Freq. button (i.e., frequency button), or the like as the GUI.” [0148].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Irisawa an interface which the user performs an input operation, wherein the processor is configured to set, as the determined depth, a depth input by the user through the interface as taught in Lee for depth parameter adjustment and control in an interactive user GUI.
Regarding Claim 8, the combination of references Irisawa, O’Connor and Lee substantially teach the claim limitations as noted above.
With regards to limitation: wherein the processor is configured to set, as the determined depth, a depth at a position designated by the user through the interface in the ultrasound image, Irisawa teaches: “…the light guide member 152 is provided in the puncture needle 15 and the light emitting portion 153 (FIG. 2) is provided in the vicinity of the tip of the puncture needle 15. Light, which is guided in the puncture needle 15, is emitted from the light emitting portion 153 and is applied to the photoacoustic wave generating portion that is present in the vicinity of the tip of the puncture needle 15. The photoacoustic waves, which are generated at the photoacoustic wave generating portion due to the absorption of applied light, pass through the opening of the puncture needle 15, and are detected by the probe 11. It is possible to confirm the position of the puncture needle 15 in the photoacoustic image by forming the photoacoustic waves into an image. In this embodiment, light is guided to the vicinity of the tip of the puncture needle 15 by the light guide member 152 and is applied to the tip portion of the puncture needle 15 from the puncture needle 15. Accordingly, even when the puncture needle 15 is inserted to a deep position or even when the puncture needle 15 is inserted into the subject at an angle close to a right angle, it is possible to confirm the position of the puncture needle 15 in the photoacoustic image. Here, the vicinity of the tip of the puncture needle 15 means a position where photoacoustic waves capable of making an image of the position of the tip of the puncture needle 15 with an accuracy required for work for inserting the puncture needle can be generated when the light emitting portion 153 and the photoacoustic wave generating portion are disposed at the position of the tip of the puncture needle 15. For example, the vicinity of the tip of the puncture needle 15 indicates a range that is present in the range of 0 mm to 3 mm from the tip of the puncture needle 15 toward a base end thereof.” [0100].
Irisawa does not teach a user interface to designate the depth position.
Lee in the field of ultrasound systems teaches: “The user input unit 120 may include, but is not limited thereto, a 2D button, a color button, a PW button, an M button, a SonoView button (i.e., a button for checking pre-stored images), a More button, a Meas. button (i.e., a measure button), an Annotation button, a Biopsy button (i.e., a button for guiding an insertion position for a needle), a Depth button, a Focus button, a Gain button, a Freq. button (i.e., frequency button), or the like as the GUI.” [0148].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Irisawa a user interface to designate the depth position as taught in Lee for depth parameter adjustment and control in an interactive user GUI.
Regarding Claim 9, the combination of references Irisawa, O’Connor and Lee substantially teach the claim limitations as noted above.
Irisawa teaches: wherein the processor is configured to perform image analysis on the ultrasound image to detect an inhibition site into which an entry of the insertion device is inhibited (“A doctor or the like inserts the catheter 253 into a blood vessel so that the tip of the catheter 253 is disposed at a desired position. At that time, light is emitted from the laser unit 13 and is applied to the light absorbent member 154 that is disposed in the vicinity of the tip of the catheter 253 through the light guide member 152. Photoacoustic waves, which are generated when the light absorbent member 154 absorbs light, are detected by the probe 11, so that a photoacoustic image is generated. It is possible to confirm the position of the tip of the catheter 253 with reference to this photoacoustic image during the insertion of the catheter 253.” [0171]; “FIG. 29 illustrates the section of a tip portion of a biopsy needle. The biopsy needle 164 includes a collecting portion (suction port) 165 that is formed on the side surface thereof and is used to take the tissue of a biopsy region such as calcified tissue by suction. The light guide member 152 is inserted into the biopsy needle 164. A light emitting end of the light guide member 152, which forms a light emitting portion 153, is disposed in the vicinity of the collecting portion 165. Since a light absorbent member 154 is disposed at a position where the light absorbent member 154 covers the light emitting portion 153, it is possible to generate photoacoustic waves from the position of the collecting portion 165. Accordingly, it is possible to confirm the position of the collecting portion 165 by a photoacoustic image. The light absorbent member 154 may also be provided at the tip portion of the biopsy needle 164, and the light absorbent member 154 may be irradiated with light so that photoacoustic waves are generated at the tip of the biopsy needle 164.” [0176]).
Regarding Claim 10, the combination of references Irisawa, O’Connor and Lee substantially teach the claim limitations as noted above.
further comprising: an interface through which the user performs an input operation, wherein the processor is configured to present a plurality of depth candidates related to the determined depth to the user on the basis of the inhibition site, and set the determined depth from a depth candidate selected by the user from among the plurality of depth candidates through the interface.  
Irisawa teaches inhibition at multiple depths: “…when light is applied on the surface of a subject, a range, which is present between the surface of the subject and a portion corresponding to a depth of about 20 mm, is an imageable range. When the puncture needle 15 is inserted into the subject to a depth of 50 mm, light applied on the surface of the subject does not sufficiently reach the puncture needle 15. For this reason, it is difficult to make an image of the puncture needle 15 with light that is applied on the surface of the subject. In contrast, in this embodiment, the light guide member 152 is provided in the puncture needle 15 and light, which is guided by the light guide member 152, is applied to the tip portion of the puncture needle 15 from the light emitting portion that is provided in the vicinity of the tip portion of the puncture needle 15 inserted into the subject.” [0093]; “FIG. 29 illustrates the section of a tip portion of a biopsy needle. The biopsy needle 164 includes a collecting portion (suction port) 165 that is formed on the side surface thereof and is used to take the tissue of a biopsy region such as calcified tissue by suction. The light guide member 152 is inserted into the biopsy needle 164. A light emitting end of the light guide member 152, which forms a light emitting portion 153, is disposed in the vicinity of the collecting portion 165. Since a light absorbent member 154 is disposed at a position where the light absorbent member 154 covers the light emitting portion 153, it is possible to generate photoacoustic waves from the position of the collecting portion 165. Accordingly, it is possible to confirm the position of the collecting portion 165 by a photoacoustic image. The light absorbent member 154 may also be provided at the tip portion of the biopsy needle 164, and the light absorbent member 154 may be irradiated with light so that photoacoustic waves are generated at the tip of the biopsy needle 164.” [0176]
Irisawa does not teach an interface to have the user input the depth.
Lee in the field of ultrasound systems teaches: “The user input unit 120 may include, but is not limited thereto, a 2D button, a color button, a PW button, an M button, a SonoView button (i.e., a button for checking pre-stored images), a More button, a Meas. button (i.e., a measure button), an Annotation button, a Biopsy button (i.e., a button for guiding an insertion position for a needle), a Depth button, a Focus button, a Gain button, a Freq. button (i.e., frequency button), or the like as the GUI.” [0148].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Irisawa a user interface to designate the depth position as taught in Lee for depth parameter adjustment and control in an interactive user GUI.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Irisawa, O’Connor and Irisawa2 as applied to claim 2 above, and further in view of Lee.
Regarding Claim 5, the combination of references Irisawa, O’Connor, Irisawa2 and Lee substantially teach the claim limitations as noted above
Further, regarding limitations, wherein the processor is configured to set the determined depth, is substantially similar in scope with corresponding limitation recited in Claim 4 and is therefore, rejected under the same rationale.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa, O’Connor, Lee and Irisawa2.
Regarding Claim 11, the combination of references Irisawa, O’Connor and Lee substantially teach the claim limitations as noted above.
wherein the processor is configured to set, as the determined depth, a depth at a shallowest position within an area occupied by the inhibition site.
Irisawa teaches inhibition at multiple depths: “…when light is applied on the surface of a subject, a range, which is present between the surface of the subject and a portion corresponding to a depth of about 20 mm, is an imageable range. When the puncture needle 15 is inserted into the subject to a depth of 50 mm, light applied on the surface of the subject does not sufficiently reach the puncture needle 15. For this reason, it is difficult to make an image of the puncture needle 15 with light that is applied on the surface of the subject. In contrast, in this embodiment, the light guide member 152 is provided in the puncture needle 15 and light, which is guided by the light guide member 152, is applied to the tip portion of the puncture needle 15 from the light emitting portion that is provided in the vicinity of the tip portion of the puncture needle 15 inserted into the subject.” [0093].
Irisawa does not teach setting the processor determined depth to be at a shallowest position within an area occupied by the inhibition site.
Irisawa2 in the field of ultrasound systems teaches: identifying the shallowest sound source position: “the position in the depth direction of the sound source in the photoacoustic image becomes the minimum when the sound source 51 is directly below the probe 11. The peak specification unit 31 specifies a photoacoustic image with the shallowest sound source position among a plurality of photoacoustic images generated based on the photoacoustic waves detected while changing the position. If the angle dependence of the photoacoustic wave detection characteristics of the detector elements of the probe 11 is also considered, the photoacoustic image with the shallowest sound source position in the depth position corresponds to the photoacoustic image with the strongest detection signal of the detected photoacoustic wave. The posture determination unit 32 determines whether or not the position in the depth direction of the sound source in the photoacoustic image matches the position in the depth direction of the sound source in the photoacoustic image specified by the peak specification unit 31, thereby determining whether or not the tip of the puncture needle 15 is directly below the probe 11.” [0090]; “in the peak search mode, a plurality of photoacoustic images are generated based on the photoacoustic waves detected while changing the position of the probe 11, and the photoacoustic image in which the position in the depth direction of the drawn sound source is the shallowest is specified. In the normal mode, it is determined whether or not the position in the depth direction of the sound source in the photoacoustic image matches the position in the depth direction of the sound source in the photoacoustic image specified in the peak search mode.” [0091].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Irisawa to determine the shallowest depth position within an area occupied by the inhibition site as taught in Irisawa2 to identify the photoacoustic image strongest detection signal of the wave where the puncture needle is inserted (Irisawa2, [0090]).
Irisiawa2 does not teach setting the processor to a determined depth to be at the shallowest position. 
Lee in the field of ultrasound systems teaches: “The user input unit 120 may include, but is not limited thereto, a 2D button, a color button, a PW button, an M button, a SonoView button (i.e., a button for checking pre-stored images), a More button, a Meas. button (i.e., a measure button), an Annotation button, a Biopsy button (i.e., a button for guiding an insertion position for a needle), a Depth button, a Focus button, a Gain button, a Freq. button (i.e., frequency button), or the like as the GUI.” [0148].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Irisawa a user interface to designate the depth position as taught in Lee for depth parameter adjustment and control in an interactive user GUI.
From the combination of references O’Connor, Lee and Irisawa2 it would be obvious to one of ordinary skill in the art to modify the processor in Irisawa to be configured to set, as the determined depth, a depth at a shallowest position within an area occupied by the inhibition site to identify the photoacoustic image strongest detection signal of the wave where the puncture needle is inserted (Irisawa2, [0090]) for depth parameter adjustment and control in an interactive user GUI.
Regarding Claim 12, the combination of references Irisawa, O’Connor and Lee substantially teach the claim limitations as noted above.
Irisawa does not explicitly teach: wherein the processor is configured to update the ultrasound image each time reception of an ultrasound echo along a predetermined number of scan lines is performed by the array transducer, and detect the inhibition site in the ultrasound image which is updated.
Irisawa2 in the field of ultrasound systems teaches: “Returning to FIG. 1, the probe 11 is an acoustic wave detection unit, and has, for example, a plurality of ultrasound transducers arranged in a one-dimensional manner. The probe 11 detects a photoacoustic wave generated from the light absorption member 157 (see FIG. 3) after the puncture needle 15 is punctured into the subject. The probe 11 performs transmission of an acoustic wave (ultrasonic wave) to the subject and reception of a reflected acoustic wave (reflected ultrasonic wave) to the transmitted ultrasonic wave, in addition to the detection of the photoacoustic wave. The probe 11 is provided with a posture detection unit 33. For example, an acceleration sensor, an angular velocity sensor, or a gravitational acceleration sensor is used as the posture detection unit 33. The posture detection unit 33 detects the angle of the probe 11 with respect to a reference direction at the time of detecting a photoacoustic wave.” [0045]; “The mode setting unit 30 sets an operation mode of the ultrasound unit 12. The operation mode includes a peak search mode for detecting a photoacoustic wave in a plurality of postures while changing the posture of the probe 11 and a normal mode for performing normal display of a photoacoustic image. When the operation mode is the peak search mode, while the user is changing the postures of the probe 11, the control unit 28 causes light emission and detection of a photoacoustic wave to be carried out multiple times. The photoacoustic image generation unit 25 generates a plurality of photoacoustic images based on the detection signals of the photoacoustic waves detected in a plurality of postures. The peak specification unit 31 specifies a photoacoustic image with the strongest detection signal of the detected photoacoustic wave among a plurality of generated photoacoustic images. The peak specification unit 31 stores the angle of the probe 11 at the time of detecting the photoacoustic waves of the generation source of the specified photoacoustic image with the strongest detection signal of the detected photoacoustic wave.” [0052]; “The region of interest is designated on the photoacoustic image by the user, for example, when switching to the peak search mode. Alternatively, a position where the detection signal of the detected photoacoustic wave in the image is the strongest may be recognized as the position of the needle tip, and a predetermined range from the position of the needle tip may be set as a region of interest.” [0060]
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Irisawa to update the ultrasound image each time reception of an ultrasound echo along a predetermined number of scan lines is performed by the array transducer, and detect the inhibition site in the ultrasound image which is updated as taught in Irisawa2 to identify the photoacoustic image strongest detection signal of the wave where the puncture needle is inserted (Irisawa2, [0090]).
Regarding Claim 13, the combination of references Irisawa, O’Connor, Lee and Irisawa2 substantially teach the claim limitations as noted above.
With regards to limitation: wherein the processor is configured to update the determined depth on the basis of an area occupied by the inhibition site each time the ultrasound image is updated, “…the light guide member 152 is provided in the puncture needle 15 and the light emitting portion 153 (FIG. 2) is provided in the vicinity of the tip of the puncture needle 15. Light, which is guided in the puncture needle 15, is emitted from the light emitting portion 153 and is applied to the photoacoustic wave generating portion that is present in the vicinity of the tip of the puncture needle 15. The photoacoustic waves, which are generated at the photoacoustic wave generating portion due to the absorption of applied light, pass through the opening of the puncture needle 15, and are detected by the probe 11. It is possible to confirm the position of the puncture needle 15 in the photoacoustic image by forming the photoacoustic waves into an image. In this embodiment, light is guided to the vicinity of the tip of the puncture needle 15 by the light guide member 152 and is applied to the tip portion of the puncture needle 15 from the puncture needle 15. Accordingly, even when the puncture needle 15 is inserted to a deep position or even when the puncture needle 15 is inserted into the subject at an angle close to a right angle, it is possible to confirm the position of the puncture needle 15 in the photoacoustic image. Here, the vicinity of the tip of the puncture needle 15 means a position where photoacoustic waves capable of making an image of the position of the tip of the puncture needle 15 with an accuracy required for work for inserting the puncture needle can be generated when the light emitting portion 153 and the photoacoustic wave generating portion are disposed at the position of the tip of the puncture needle 15. For example, the vicinity of the tip of the puncture needle 15 indicates a range that is present in the range of 0 mm to 3 mm from the tip of the puncture needle 15 toward a base end thereof.” [0100].
Irisawa does not teach updating the processor with the determined depth.
Lee in the field of ultrasound systems teaches: “The user input unit 120 may include, but is not limited thereto, a 2D button, a color button, a PW button, an M button, a SonoView button (i.e., a button for checking pre-stored images), a More button, a Meas. button (i.e., a measure button), an Annotation button, a Biopsy button (i.e., a button for guiding an insertion position for a needle), a Depth button, a Focus button, a Gain button, a Freq. button (i.e., frequency button), or the like as the GUI.” [0148].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Irisawa a user interface to designate the depth position as taught in Lee for depth parameter adjustment and control in an interactive user GUI.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa, O’Connor and Takimoto et. al. (U.S 20090137907, May 28, 2009)(hereinafter, “Takimoto”).
Regarding Claim 15, the combination of references Irisawa and O’Connor substantially teach the claim limitations as noted above.
Irisawa does not teach: wherein the processor is configured to provide the notification to the user by at least one of generating a warning sound or vibrating the probe.
O’Connor in the field of ultrasound imaging systems teaches: “The output devices can be used to present various information to the user such as information related to a located vein, the information about the vein ( depth, diameter, etc.) a request for authorization to perform a procedure, a warning that the needle 118 is nearing or punctured a wall of the vein, the needle 118 exits the imaging field, or otherwise may need the attention of the user, etc.” [0035].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Irisawa to provide a notification to a user as taught in O’Connor to ensure the needle does not go through one side or the other of the target area or cause damage or enter surrounding anatomy undesired. 
O’Connor does not explicitly teach the notification generating a warning sound or vibrating the probe.
Takimoto in the field of ultrasound systems teaches: “the warning unit 13 (FIG. 1) generates warning signals in order to urge a re-setup of the puncturing conditions including the inserting position and inserting direction of the puncturing needle 150. For example, the warning unit 13 informs the warning signals to an operator by using such as a warning lamp, a warning buzzer or a display of warning indications.” [0085].
Therefore, it would be obvious to one of ordinary skill in the art to further modify the combination of Irisawa and O’Connor to modify the notification to generate a warning sound as taught in Takimoto “…to urge a re-setup of the puncturing conditions…” (Takimoto, [0085]) or “…to indicate an accidental possibility of wrong puncturing…” (Takimoto, [0086]). 
Regarding Claim 17, the combination of references Irisawa and O’Connor substantially teach the claim limitations as noted above.
Irisawa does not teach: wherein the processor is configured to provide the warning display by changing a color of a tip portion of the insertion device to be displayed on the display in accordance with a difference between the insertion depth of the insertion device and the determined depth.
O’Connor in the field of ultrasound imaging systems teaches: “The output devices can be used to present various information to the user such as information related to a located vein, the information about the vein ( depth, diameter, etc.) a request for authorization to perform a procedure, a warning that the needle 118 is nearing or punctured a wall of the vein, the needle 118 exits the imaging field, or otherwise may need the attention of the user, etc.” [0035].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Irisawa to provide a notification to a user as taught in O’Connor to ensure the needle does not go through one side or the other of the target area or cause damage or enter surrounding anatomy undesired. 
O’Connor does not teach color changes on the display to differentiate between the tip portion of the insertion device to be displayed on the display in accordance with a difference between the insertion depth of the insertion device and the determined depth.
Takimoto in the field of ultrasound systems teaches: “FIG. 4 illustrates a practical construction of the regions setting unit 7 shown in FIG. 1. The includes a tumor region setting unit 71, an organ region setting unit 72 and a blood vessel region setting unit 73. The tumor region setting unit 71 sets a 3-D tumor region based on the outline data set by the outline setting unit 142 in the input unit 14 to the respective tumor portion Tm in the three MPR image data Mp1 to Mp3 in the MPR image data generating unit 6 and displayed on the display unit 12. For instance, the 3-D tumor region is approximated to a wire framed sphere body or an ellipse body. Similarly, the organ region setting unit 72 sets 3-D organ region approximated by a sphere body or an ellipse body to major organs located near to the tumor portion Tm in MPR image data Mp1 to Mp3 based on the outline data set by the outline setting unit 142.” [0066]; “The display unit 12 (FIG. 1) displays MPR image data generated in the MPR image data generating unit 6 (FIG. 5B), 3-D data generated in the 3-D data generating unit 8 (FIG. 6) and the puncturing navigation data generated in the puncturing navigation data generating unit 11 before and during the insertion of the puncturing needle (FIGS. 7-9)...The display data generating circuit in the display unit 12 generates displaying data by superimposing supplementary data, such as object data to the MPR image data, 3-D data and puncturing navigation data. The conversion circuit in the display unit 12 executes D/A conversions and television format conversions of the display data so as to display the display data on the monitor. On the monitor, it is desirable to display the blood vessel region data Vr by using different colors or brightness in accordance with the depth of the blood vessel region. For
instance, each of the blood vessel regions Vr1 to Vr4 illustrated in FIG. 7 are respectively
displayed in a white, a yellow, a orange and a red color, respectively. The colored display can
easily recognize each depth of the blood vessel regions. It is also possible to display the tumor
region, the organ region and the blood vessel regions in each of different colors or brightness in
order to easily recognize each of the regions.” [0082-0083].
Therefore, it would be obvious to one of ordinary skill in the art to further modify the combination of Irisawa and O’Connor to modify the warning display to change colors on the display to differentiate between the tip portion of the insertion device to be displayed on the display in accordance with a difference between the insertion depth of the insertion device and the determined depth as taught in Takimoto “…in order to easily recognize each of the regions.”) (Takimoto, [0083]).

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Irisawa, O’Connor, Lee and Takeda (U.S. 20130274608, October 17, 2013)(hereinafter, “Takeda”).
Regarding Claim 14, the combination of references Irisawa, O’Connor and Lee substantially teach the claim limitations as noted above.
Irisawa does not teach: wherein the processor is configured to control the transmission of the ultrasound beams to perform a pre-scan of the subject, and perform the image analysis on the ultrasound image obtained by the pre-scan.
Takeda in the field of ultrasound systems teaches: “The control unit 208 subsequently determines whether the sound ray data for one frame is obtained or not (step S110). If the control unit 208 determines that the sound ray data for one frame is obtained (step S110, Y), it composites the puncture needle image data which is stored in the puncture needle image frame buffer 205a of the image memory 205 as described above with the biological tissue image data which is stored in the biological tissue image frame buffer 205b so as to generate the composite image data. The control unit 208 stores it to the composite image frame buffer 205c (step S111), and ends the processing. As a result, for example, the biological tissue image data as shown in FIG. 18A and the puncture needle image data as shown in FIG. 18B are composited to be the composite image data shown in FIG. 18C.” [0136]; “If the control unit 208 determines in step S102 that there is no puncture needle 24 in the subject (step S102, N), it executes a scan processing of normal scanning (step S112) so as to generate the biological tissue image data (step S113), and then ends the processing. That is, if the puncture needle 24 is not detected, it does not generate the puncture needle image data and displays the ultrasound image based on the biological tissue image data.” [0139]; “The control unit 208 firstly determines whether the generated ultrasound image data is the above-described composite image data or not (step S401). If the control unit 208 determines that the generated ultrasound image data is the composite image data (step S401, Y), it recognizes that the puncture needle 24 is inserted in the subject, and executes the processing of step S402. The control unit 208 determines in step S402 whether the ultrasound image data on the previous frame is the composite image data or not (step S402). In other words, the control unit 208 determines whether the puncture needle 24 is still inserted in the subject or not. If the control unit 208 determines that the ultrasound image data of the previous frame is not the composite image data (step S402, N), it recognizes that the puncture needle 24 has begun being inserted into the subject. The control unit 208 then starts to generate the puncture video data (step S403), and ends the processing. On the contrary, if the control unit 208 determines that the ultrasound image data of the previous frame is the composite image data (step S402, Y), it recognizes that the puncture video data is being generated. The control unit 208 then ends the processing without executing step S403. If the control unit 208 determines in step S401 that the generated ultrasound image data is not the composite image data (step S401, N), it recognizes that the puncture needle 24 is not inserted in the subject, and executes the processing of step S404. The control unit 208 determines in step S404 whether the ultrasound image data on the previous frame is the composite image data or not (step S404). If the control unit 208 determines that the ultrasound image data on the previous frame is not the composite image data (step S404, N), it ends the processing without executing the following processing. On the contrary, if the control unit 208 determines that the ultrasound image data on the previous frame was the composite image data (step S404, Y), it recognizes that the puncture needle 24 has been pulled out from the subject, and finishes generating the puncture video data (step S405).” [0141-0142].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Irisawa to control the transmission of the ultrasound beams to perform a pre-scan of the subject, and perform the image analysis on the ultrasound image obtained by the pre-scan as taught in Takeda to obtain image data of the biological tissue whether or not the puncture needle is located in the frame(s) and display the information. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Irisawa, O’Connor and Caluser (U.S. 20090124906, May 14, 2009)(hereinafter, “Caluser”).
Regarding Claim 18, the combination of references Irisawa and O’Connor substantially teach the claim limitations as noted above.
Irisawa teaches: further comprising a display that displays the ultrasound image (“A composite image is displayed on image display part 14 such as a display. The photoacoustic image and the ultrasound image can be displayed side by side on the image display part 14 without combining images, or the photoacoustic image and the ultrasound image can also be switched.” [0082]) 
Irisawa does not teach: wherein the processor is configured to provide the notification to the user by freezing the ultrasound image on the display.
O’Connor in the field of ultrasound imaging systems teaches: “The output devices can be used to present various information to the user such as information related to a located vein, the information about the vein ( depth, diameter, etc.) a request for authorization to perform a procedure, a warning that the needle 118 is nearing or punctured a wall of the vein, the needle 118 exits the imaging field, or otherwise may need the attention of the user, etc.” [0035].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Irisawa to provide a notification to a user as taught in O’Connor to ensure the needle does not go through one side or the other of the target area or cause damage or enter surrounding anatomy undesired. 
O’Connor does not teach freezing the ultrasound image on the display.
Caluser in the field of ultrasound systems teaches: “The frame images are entered and displayed in the TDMD display 38 or if implemented at the ultrasound machine host computer, ultrasound display 24. In the preferred embodiment, the ultrasound user can " freeze" the 2D still image of interest or capture short video cine loops or 3D images, 503 (FIG. 8). The "frozen" image or the video clip can be saved in TDMD computer 40 or a host computer with the positional information associated to each frame or set of frame images, in a local database, 504, (FIG. 9).” [0056].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination of Irisawa and O’Connor to freeze the ultrasound image on the display as taught in Caluser to view the still image of interest for longer without missing portent information. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL ALY FARAG/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793